Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This is in response to RCE filed on 12/17/2021 in which claim 1-20 are presented for examination.
					Status of Claims
	2.	Claims 1-20 are pending, of which claim 1, 8 and 15 are in independent form.

Response to Arguments
	3.	Applicant's arguments filed on 12/17/2021 has been fully considered but they are not 

persuasive.  Applicant’s amendment to the independent claim significantly changes the scope of the 

invention as a whole.  

	On Page 15 of the arguments, the Applicant stated that “Amin does not disclose "provide the map and the panel for display together . .. according to [a] first overlaying position" where the first overlaying position "indicat[es] a size and a location for a panel relative to the map within a graphical user interface on the mobile device" and "based on [the] multiple types of vehicles displayed within the map."
	Examiner agrees that Amin’s reference do not teach multiple vehicle type, However newly added reference Rathod teaches difference type of vehicles displayed on a map.  On the other hand, Amin reference teaches map and information portion(e.g. 320 and 360 in fig 3C-D)  displayed concurrently which displays location of the vehicle on the map.  Displayed map can be overlaid by transparent shade.   Therefore, combination of both references teaches the claimed limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10 and 12-18 are rejected under 35 U.S.C 103 as being unpatentable over Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013 in view of Rathod (US PG Pub 2017) published on May 24, 2012.

As per claim 1, 8 and 15, Amin teaches A system comprising: at least one processor; and a memory storing instructions which, when executed by the at least one processor(Para[0025] disclose a processor, as taught by Amin), cause the system to: 
receive a geographic location of a mobile device(Fig 3C Para[0028][0073-0074] discloses location of the device, as taught by Amin);
generate a map of an area surrounding the geographic location of the mobile device, the map displaying indicators of multiple types of vehicles(Fig 3C Para[0028][0073-0075] discloses location of the device on the map and the dynamic graphic vehicle indicator around the location of the mobile device , as taught by Amin); 
determine, based on the information value(fig 3C shows Vehicle on the map, as taught by Amin), a first overlaying position [[of]]indicating a size and a location for a panel relative to the map within a graphical user interface on the mobile device(fig 3C-F, 6A and 7BPara[0075-0079][0107-0109] displays position of the vehicle on the map displayed on a portion of the display.  panel is adjusted corresponding to amount information needs to be displayed and the panel displays in an overlapping manner on the map.  Map view is adjusted based on the size of the panel, as taught by Amin); and provide the map and the panel for display together within the graphical user interface on  according to the first overlaying position(fig 3C-D, E, 6A and 7B  shows information section and overlaid map displays currently.  It is obvious to one ordinary skill in the art that information displayed on any panel in overlapping layers, as taught by Amin) ,
Amin does not explicitly teach determine an information value based on the multiple types of vehicles displayed within[[of]] the ma
On the other hand, Rathod teaches determine an information value based on the multiple types of vehicles displayed within[[of]] the ma(fig 4 Para[00108] displays different type of vehicle on the map, as taught by Rathod).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Amin invention with the teaching of Rathod because doing so would result in increased efficiency by presenting  real-time on map on-demand service providers including cabs, various types of vehicles, food delivery, deliver, food & grocery, supply chain & logistics, home services.

As per claim 2, 9 and 16, the combination of Amin and Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine the first overlaying position by selecting the first overlaying position from among a set of possible overlaying positions comprising a standard position overlaying less than half of the map(fig 3C-D, 7B displaying information on the map based on the position of the mobile device in a overlapping manner, as taught by Amin), a collapsed position overlaying a smaller portion of the map than the standard position, and an expanded position overlaying a majority of the map (fig 6A, as taught by Amin).

As per claim 3, 10 and 17, the combination of Amin and Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine the first overlaying position 
(i) selecting the expanded position as the first overlaying position based on determining that the information value is less than a first predetermined threshold(fig 3C-D [0079] displays information on the screen and amount of information less than the size of the size of the display, as taught by Amin), 
(ii)selecting the standard position as the first overlaying position based on determining that the information value is greater than the first predetermined threshold and less than a second predetermined threshold, r 
(iii) selecting the collapsed position as the first overlaying position based on determining that the information value is greater than the second predetermined threshold.

As per claim 4, 11 and 18, the combination of Amin and Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system to determine (fig 3C e.g. 313 and 315, as taught by Amin), (ii) a previous type of vehicle used by a user associated with the mobile device, .

5.	Claims 5, 12 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013 in view of Rathod (US PG Pub 2017) published on May 24, 2012 in further view of Jitkoff (US PG Pub 2012/0131519) published on May 24, 2012.

	As per claim 5, 12 and 19, the combination of Amin and Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system t
a second overlaying position indicating a second size and a second location for the panel relative to the map within the graphical user interface on the mobile device(fig 3A-H and 7-8, as taught by Amin); and 
adjust the panel displayed within the graphical user interface according to  the second overlaying position(fig 3C-D and 6A panel is adjusted corresponding to the information and displayed in a overlapping manner, as taught by Amin).
	the combination of Amin and Rathod does not teach detect a user interaction moving the panel with a velocity; identify, based on the first overlaying position and the velocity,
On the other hand, Jitkoff teaches detect a user interaction moving the panel with a velocity(fig 4A-B Para[0006][0008-0009] velocity as having a certain speed and a direction onto the body of the touchpad, as taught by JitKoff); identify, based on the first overlaying position and the velocity(fig 4A-B Para[0006][0008-0009] velocity as having a certain speed and a direction onto the body of the touchpad. displaying on the graphical display a sliding graphical element that is animated to move from the edge of the display into a body of the display, over a nonmoving element on the display, in response to identifying the dragging input motion , as taught by JitKoff), 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Amin and Rathod invention with the teaching of Jitkoff because doing so would result in allowing a user to have the use of all of the normal functionality of the touchpad, in addition to extra functionality be recognizing that certain inputs started off the edge of the touchpad.

5.	Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Amin et al. (US PG Pub 2012/0322560) published on May 23, 2013 in view of Rathod (US PG Pub 2017) published on May 24, 2012 in further view of Cun (US PG Pub 2017/0038948) published on February 09, 2017.

As per claim 6, 13 and 20, the combination of Amin and Rathod teaches further comprising instructions that, when executed by the at least one processor, cause the system to: 
determine that  the map displays indicators for a first vehicle of a first type and a second vehicle of a second type, detect a user interaction selecting the first vehicle (fig 4 Para[0108], as taught by Rathod); identify, based on the first type of the first vehicle(fig 3c-d, as taught by Amin), and adjust the panel displayed within the graphical user interface according to  the second overlaying position(fig 3A-H and 7-8, as taught by Amin).
the combination of Amin and Rathod does not teach a second overlaying position indicating a second size and a second location for the panel relative to the map within a graphical user interface on the mobile device;
On the other hand, Cun teaches a second overlaying position indicating a second size and a second location for the panel relative to the map within a graphical user interface on the mobile device(fig 4A-B Para[0058-0060] e.g. user selects a pickup with particular vehicle type displayed around the pickup location.  After user selects the vehicle type, the device only display the selected driver and arrival time in an overlapping manner, as taught by Cun).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Amin and Rathod invention with the teaching of Cun because doing so would result in orderly rendezvous between would-be riders and drivers seeking to pick up the correct rider(Para[0014]).

As per claim 7 and 14, the combination of Amin, Cun and Rathod teaches  further comprising instructions that, when executed by the at least one processor, cause the system t
provide tab identifiers for display overlaying a bottom portion of the map(fig 3A-F, as taught by Amin); 
detect a (fig 4A-B Para[0059-0060], as taught by Cun); and 
adjust the panel displayed within the graphical user interface according to (fig 3A-C and 6A displays payment confirmation interface after selecting the vehicle, as taught by Amin), wherein the indicates a third size and a third location for the panel(fig 4A-B Para[0058-0060] e.g. user selects a pickup with particular vehicle type displayed around the pickup location.  After user selects the vehicle type, the device only display the selected driver and arrival time in an overlapping manner, as taught by Cun).

						Conclusion
9.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Saturday, July 30, 2022